After relator had been indicted by the Grand Jury, there was no necessity to take him before a Magistrate pursuant to section 165 of the Code of Criminal Procedure. The failure to do so prior to the indictment did not divest the Grand Jury of jurisdiction to indict (cf. People ex rel. Hirschberg v. Close, 1 N Y 2d 258). The record discloses that relator is detained by virtue of a final judgment of *788a competent court of criminal jurisdiction. Hence, the writ was properly dismissed (Civ. Prac. Act, § 1231; People ex rel. Branton v. Jackson, 6 A D 2d 916, affd. 6 N Y 2d 784). Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.